 

--------------------------------------------------------------------------------

Exhibit 10.1
 


KINERGY MARKETING LLC
400 Capitol Mall, Suite 2060
Sacramento, California 95814




October 27, 2010         


Wells Fargo Capital Finance, LLC,
  as Agent for and on behalf of the
  Lenders as referred to below
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638



 
Re: 
Amendment No. 4 to Loan and Security Agreement



Ladies and Gentlemen:


Wells Fargo Capital Finance, LLC, successor by merger to Wachovia Capital
Finance Corporation (Western) (“Wells Fargo”), in its capacity as agent
(“Agent”) for the Lenders from time to time party to the Loan Agreement referred
to below, the Lenders and Kinergy Marketing LLC, an Oregon limited liability
company (“Borrower”), have entered into certain financing arrangements pursuant
to the Loan and Security Agreement, dated as of July 28, 2008, by and among
Agent, Lenders and Borrower, as amended by the Letter re: Amendment and
Forbearance Agreement, dated February 13, 2009, the Amendment No. 1 to Letter
re: Amendment and Forbearance Agreement, dated as of February 26, 2009, the
Amendment No. 2 to Letter re: Amendment and Forbearance Agreement, dated as of
March 27, 2009, the Letter re: Amendment and Waiver Agreement, dated May 17,
2009, the Letter re: Amendment No. 2 to Loan and Security Agreement, Consent and
Waiver, dated November 5, 2009, the Letter re: Amendment No. 3 to Loan and
Security Agreement, dated September 22, 2010, and this Letter re: Amendment No.
4 to Loan and Security Agreement (this “Amendment No. 4”) (as the same may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”).  Wells Fargo is currently
both the Agent and the sole Lender under the Loan Agreement and is hereinafter
referred to in this Amendment No. 4 in both such capacities, as “Wells Fargo”.
 
Borrower and Pacific Ethanol, Inc., a Delaware corporation, as Guarantor
(“Parent”) have requested that Wells Fargo make certain amendments to the Loan
Agreement and other Financing Agreements as set forth herein, which Wells Fargo
is willing to do subject to the terms and conditions set forth in this Amendment
No. 4.
 
In consideration of the foregoing, the mutual agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 


 
 

--------------------------------------------------------------------------------

 


1.           Interpretation.  All capitalized terms used in this Amendment No. 4
shall have the meanings assigned thereto in the Loan Agreement and the other
Financing Agreements, unless otherwise defined herein.
 
2.           Amendments to Loan Agreement.
 
(a)           Additional Definition.  As used herein, the following term shall
have the meaning given to it below, and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definition:
 
“Amendment No. 4 to Loan Agreement” shall mean the Letter re: Amendment No. 4 to
Loan and Security Agreement, dated October 27, 2010, by and among Borrower,
Parent, Agent and the Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


(b)           Maximum Credit.  The definition of “Maximum Credit” in Section
1.76 of the Loan Agreement is hereby amended and restated in its entirety as
follows:
 
“1.76  “Maximum Credit” shall mean the amount of $15,000,000 (subject to
increase as provided in Section 7 of the Forbearance Agreement).”


3.           Representations, Warranties and Covenants.
 
Borrower and Parent hereby represent, warrant and covenant to Wells Fargo the
following (which shall survive the execution and delivery of this Amendment No.
4), the truth and accuracy of which are a continuing condition of the making of
Loans to Borrower:
 
(a)           this Amendment No. 4 and each other agreement or instrument to be
executed and/or delivered in connection herewith (collectively, together with
this Amendment No. 4, the “Amendment Documents”) have been duly authorized,
executed and delivered by all necessary action on the part of Borrower and
Parent and, if necessary, their respective stockholders and/or members, as the
case may be, and the agreements and obligations of Borrower and Parent contained
herein and therein constitute the legal, valid and binding obligations of
Borrower and Parent, enforceable against them in accordance with their terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought;
 
(b)           the execution, delivery and performance of the Amendment Documents
(a) are all within Borrower’s and Guarantor’s corporate or limited liability
company powers (as applicable), (b) are not in contravention of law or the terms
of Borrower’s or Guarantor’s certificate or articles of organization or
formation, operating agreement, by-laws or other organizational documentation,
or any indenture, agreement or undertaking to which Borrower or Guarantor is a
party or by which Borrower, Guarantor or its or their property is bound and (c)
shall not result in the creation or imposition of any lien, claim, charge or
encumbrance upon any of the Collateral, except in favor of Wells Fargo pursuant
to the Loan Agreement and the Financing Agreements as amended hereby;
 


 
-2-

--------------------------------------------------------------------------------

 


(c)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct as of such date;
 
(d)           after giving effect to this Amendment No. 4, no Default or Event
of Default exists as of the date of this Amendment No. 4; and
 
(e)           no action of, or filing with, or consent of any governmental or
public body or authority, including, without limitation, any filing with the
U.S. Patent and Trademark Office, and no approval or consent of any other party,
is required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Amendment No. 4.
 
4.           Conditions Precedent.
 
This Amendment No. 4 shall not become effective unless all of the following
conditions precedent have been satisfied in full, as determined by Wells Fargo:
 
(i)           the receipt by Wells Fargo of an original (or faxed or electronic
copy) of this Amendment No. 4, duly authorized, executed and delivered by
Borrower and Parent; and
 
(ii)           immediately prior, and immediately after giving affect to the
amendments and agreements set forth herein, there shall exist no Event of
Default or event or condition which, with the giving of notice, passage of time,
or both, would constitute an Event of Default.
 
5.           Effect of this Amendment No. 4.
 
  Except as modified pursuant hereto, no other changes or modifications to the
Loan Agreement and the other Financing Agreements are intended or implied and in
all other respects the Loan Agreement and the other Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof.  To the extent of any conflict between the terms of
this Amendment No. 4 and the Loan Agreement or any of the other Financing
Agreements, the terms of this Amendment No. 4 shall control.  The Loan Agreement
and this Amendment No. 4 shall be read and construed as one agreement.
 
6.           Further Assurances.
 
  At Wells Fargo’s request, Borrower and Parent shall execute and deliver such
additional documents and take such additional actions as Wells Fargo requests to
effectuate the provisions and purposes of this Amendment No. 4 and to protect
and/or maintain perfection of Wells Fargo’s security interests in and liens upon
the Collateral.
 


 
-3-

--------------------------------------------------------------------------------

 


7.           Governing Law.
 
  The validity, interpretation and enforcement of this Amendment No. 4 in any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise shall be governed by the internal laws of
the State of California (without giving effect to principles of conflicts of
law).
 
8.           Binding Effect.
 
  This Amendment No. 4 shall be binding upon and inure to the benefit of each of
the parties hereto and their respective successors and assigns
 
9.           Counterparts.
 
  This Amendment No. 4 may be executed in any number of counterparts, but all of
such counterparts shall together constitute but one and the same agreement.  In
making proof of this Amendment No. 4, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto.  Delivery of an executed counterpart of this Amendment No. 4 by
telecopier shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 4.  Any party delivering an executed
counterpart of this Amendment No. 4 by telecopier also shall deliver an original
executed counterpart of this Amendment No. 4, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment No. 4 as to such party or any other party.
 
[SIGNATURE PAGE FOLLOWS]


 
-4-

--------------------------------------------------------------------------------

 





 
Very truly yours,
     
KINERGY MARKETING LLC,
  as Borrower
 
By:  /s/ BRYON T. MCGREGOR
Name:  Bryon T. McGregor
Title:  Chief Financial Officer
     
PACIFIC ETHANOL, INC,
  as Parent
 
By:  /s/ BRYON T. MCGREGOR
Name:  Bryon T. McGregor
Title:  Chief Financial Officer
   
AGREED TO:
     
WELLS FARGO CAPITAL FINANCE,
LLC, successor by merger to Wachovia
Capital Finance Corporation (Western),
  as Agent and sole Lender
 
By:  /s/ CARLOS VALLES
Name:  Carlos Valles
Title:  Vice President
     



 
 
[Signature Page to Amendment No. 4 to Loan and Security Agreement]
 
 
 
 
 
-5-

--------------------------------------------------------------------------------